                    IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


                                               )
MIDAMERICA C2L INC., et al.,                   )
                                               )
                      Plaintiffs,              )
                                               )
v.                                             )        Case No. 6:17-cv-171-Orl-40LRH
                                               )
SIEMENS ENERGY, INC.,                          )
                                               )
                      Defendant.               )
                                               )
                                               )
                                               )
                                               )

      DEFENDANT SIEMENS ENERGY, INC.’S OPPOSITION TO PLAINTIFFS’
     MOTION TO EXCLUDE CERTAIN TESTIMONY OF DEFENDANT’S EXPERT
                       JOHN A. WILLIAMS, PH.D.

        Defendant Siemens Energy, Inc. (“Siemens”), by and through undersigned counsel,

submits this memorandum of law in opposition to the motion by Plaintiffs MidAmerica C2L

Incorporated (“C2L”) and Secure Energy, Inc. (“Secure”) (collectively, “Plaintiffs”) to

exclude certain expert opinion testimony of John A. Williams, Ph.D. (“Williams”).

I.      INTRODUCTION

        Plaintiffs assert a hodgepodge of arguments in their attempt to exclude testimony

from Williams. None of these arguments provides a basis for exclusion. Plaintiffs’ motion

grossly overreaches, misstates, or mischaracterizes testimony, and attempts to convert

subjects for cross-examination into reasons for exclusion. Nor can Plaintiffs’ motion obscure

what the record actually shows: Williams’ opinions—as to the value of Plaintiffs’

gasification equipment and calculations of amounts due to Siemens—are relevant,

admissible, and well-supported. Plaintiffs simply does not like what he has to say, and their



                                            -1-
motion accordingly should be denied.

       First, Plaintiffs argue that Williams is not qualified to render the engineering analysis

that forms part of the basis for his appraisal of Plaintiffs’ gasification equipment. Plaintiffs

argue that Williams applies “no known standards” in his analysis of the coal and operating

conditions at the NCPP project—where Siemens’ Chinese customer successfully installed

and operated Siemens gasifiers in a polypropylene plant. Plaintiffs stake their entire “design

defect” claim as to their own never-operated gasifiers on misplaced assumptions and illogical

leaps by their expert, Dr. Herbert Kosstrin (“Kosstrin”), who equates operational issues at the

NCPP project with “design defects” in Plaintiffs’ gasifiers. In rebuttal, Williams applied

several fully-disclosed chemical and combustion engineering principles that boil down to the

following: “the successful operation of combustion systems depends on how well the

supplied fuel [e.g. coal] complies with the design range for that operation.” (D.N. 148-1 at

59-68.) And in the case of the NCPP project, it is undisputed fact that the customer-supplied

fuel failed to comply with the design range for that project. Plaintiffs’ attempt to divine

“design defect” in their own gasifiers based on experiences at the NCPP project is total

speculation. The successful operation of the NCPP project and the customer’s July 2013

certification that the gasifiers achieved all performance guarantees further supports Williams’

opinion that the gasifiers have significant value. Williams also backs up his analysis with a

Ph.D. in Chemical and Fuels Engineering, a 32-year industrial career, professional

engineering licensure in the industry (including hand-on experience with gasification and

combustion systems like the Siemens gasifiers at issue here), and active membership in five

professional engineering societies, including recognition as a Fellow of the American




                                               -2-
Institute of Chemical Engineers. He is well-qualified.

           Second, Plaintiffs argue that Williams’ opinions should be struck as “irrelevant.”

Plaintiffs start from a false premise, claiming that Williams just “assumes” no design defect

(even though that argument contradicts their effort to exclude his engineering analysis).

Williams did his own well-founded analysis of Plaintiffs’ design defect claims and that

analysis is part of his appraisal. Moreover, Plaintiffs put the value of Plaintiffs’ gasifiers at

issue. Plaintiffs allege multiple times in their First Amended Complaint that various alleged

conduct by Siemens caused the value of the gasifiers to decrease from $40.2M to $0 and they

seek damages based on that alleged decrease in value. They also seek rescission based on an

alleged lack of consideration—i.e., that the gasifiers had no value at the time of the 2007

sale.     Also, their expert, Kosstrin, opines (without qualification or foundation) that the

gasifiers are worth no more than “scrap value.” Siemens is permitted to rebut those claims

and that opinion with Williams’ testimony.

           Third, Plaintiffs misstate various aspects of Williams’ report and opinions in an effort

to attack his credibility. Plaintiffs accuse Williams of selecting unrepresentative sample sizes

of the relevant coal data for the NCPP project, but the evidence proves he used every

available operational data point in his analysis. Plaintiffs argue that his review of the basic

engineering and design package1 (“BEDP”) was not thorough enough, but fail to mention

that Williams reviewed all 2,714 pages of the BEDP and compared it to the standards set

forth in the parties’ contract. Plaintiffs also unfairly attack Williams for not exploring the

internals of the gasifiers—which Plaintiffs prevented Williams from investigating. Plaintiffs


1
    Engineering drawings that accompanied the gasification equipment with the sale from Siemens to Plaintiffs.




                                                         -3-
take Williams to task for not speaking to Siemens’ witnesses, even though all the objective

data necessary for his analysis was in Siemens witness deposition transcripts (all of whom

had been deposed at least once by the time of his report) and the voluminous and complete

set of documents he reviewed. And Plaintiffs accuse Williams of opining without foundation

on Plaintiffs’ consistent failures to achieve financing for their projects, which is an opinion

he does not express. While Plaintiffs are free to explore these meritless points on cross-

examination, they hardly provide a basis to exclude any of Williams’ opinions.

       Fourth, Plaintiffs take issue with Williams’ (who also has an MBA in finance and

extensive experience with capital project costs in both business and academia) calculations of

fees which may be due from Plaintiffs to Siemens, in the event that the operative 2012

License and Support Agreement has not been terminated by Siemens. (Siemens’ position is

that it properly terminated the contract and therefore Plaintiffs owe 92% of the license fee—

that is the basis of Siemens’ counterclaim—but the possibility exists that the fact finder will

conclude that the contract remains in effect, in which case more complicated sets of

calculations are required.) Plaintiffs object on the purported ground that the calculations are

improper narrative. But the law is clear that an expert can offer narrative testimony as long

as the expert is not offering only narrative testimony. While Williams does offer some

narrative (namely, that Plaintiffs have not paid Siemens since 2012), he does so to explain his

calculations, which require accounting for LIBOR, different currency conversions from euros

to dollars over time, and different payment schedules over time based on when Plaintiffs

failed to make payment.

       There is, in sum, no merit to any of Plaintiffs’ efforts at exclusion, and this Court




                                               -4-
should deny the motion addressed here and so hold.

II.    LEGAL STANDARD

       The Eleventh Circuit summarized the Daubert standard and related issues of expert

exclusion as follows (internal citations and quotation marks omitted):

       [T]rial courts determining the admissibility of expert testimony under Federal
       Rule of Evidence 702 must engage in a rigorous three-part inquiry,
       considering whether: (1) the expert is qualified to testify competently
       regarding the matters he intends to address; (2) the methodology by which the
       expert reaches his conclusions is sufficiently reliable as determined by the sort
       of inquiry mandated in Daubert; and (3) the testimony assists the trier of fact,
       through the application of scientific, technical, or specialized expertise, to
       understand the evidence or to determine a fact in issue. While there is
       inevitably some overlap among the basic requirements—qualification,
       reliability, and helpfulness—they remain distinct concepts and the courts must
       take care not to conflate them.

       Further, it is not the role of the district court to make ultimate conclusions as
       to the persuasiveness of the proffered evidence. A district court's gatekeeper
       role under Daubert is not intended to supplant the adversary system or the role
       of the jury. Quite the contrary, ‘vigorous cross-examination, presentation of
       contrary evidence, and careful instruction on the burden of proof are the
       traditional and appropriate means of attacking shaky but admissible evidence.
       Indeed, in most cases, objections to the inadequacies of a study are more
       appropriately considered an objection going to the weight of the evidence
       rather than its admissibility. Rosenfeld v. Oceania Cruises, Inc., 654 F.3d
       1190, 1193 (11th Cir. 2011) (internal citations omitted).

III.   WILLIAMS’ OPINIONS SHOULD BE ADMITTED

       A.      Williams is well-qualified to testify about the value of Plaintiffs’
               gasification equipment and that includes his evaluation of alleged design
               defects in the equipment.

        “[E]xperts may be qualified in various ways, including by...training, education, and

experience.” Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir. 2016)

(quoting United States v. Frazier, 387 F.3d 1244, 1260–61 (11th Cir. 2004)) (internal

quotation marks omitted). Other indicia of an expert’s qualifications may include licenses




                                               -5-
held by the expert, publication in the pertinent field, and membership in relevant professional

societies. See Ferrara & DiMercurio v. St. Paul Mercury Ins., 240 F.3d 1, 8 (1st Cir. 2001)

(considering expert’s licenses); Am. Tech. Res. v. United States, 893 F.2d 651, 656 (3d Cir.

1990) (considering expert’s membership in professional societies).

       Here, Siemens retained Williams to consider Kosstrin’s report and render his

independent opinion on the value of Plaintiffs’ gasification equipment, as well as to account

for the license fee amounts that may be due to Siemens. Williams is highly qualified to

address those issues. He is a licensed professional engineer (including licenses in the states

of Florida, Kentucky, Missouri, and Illinois), an Accredited Senior Appraiser (by the

American Society of Appraisers) and an instructor in the areas of capital project development

and finance for the American Institute of Chemical Engineers, considered the world’s leading

organization for chemical engineering professionals.       (D.N. 148-1 at 90-91.)      He has

undergraduate and graduate degrees in the applicable technical fields—a Bachelor’s Degree

in Chemistry, a Master’s Degree in Chemical and Fuels Engineering, and a Ph.D. in

Chemical and Fuels Engineering. (D.N. 148-1 at 90.) He also has an M.B.A from the

University of Chicago, with a concentration in finance. (Id.) For the past 22 years, Williams

has also taught capital project development at the American Institute of Chemical Engineers

and the American Society of Mechanical Engineers. (App. Ex. 1 (Williams Depo. 209:8-

14).) During the course of Williams’ 32-year career as a practicing engineer plus seven years

of University research, he has worked on several projects involving the coal flow technology

that forms a basis of Siemens’ proprietary gasification technology, including at least three

different entrained flow systems involving gasification (of either coal or biomass, another




                                               -6-
possible feedstock in a gasification system). (Id. (Williams Depo. 55:2-58:25); D.N. 148-1 at

88-90.)      Williams is also a member of five relevant professional societies: American

Institute of Chemical Engineers (where he is a Fellow), the American Society of Mechanical

Engineers, the American Society of Appraisers, the American Chemical Society, and the

Association for Advancement of Cost Engineering International (among others). (D.N. 148-

1 at 91.)

          For the past 24 years, Williams has owned and operated his own engineering

consulting firm with a focus on engineering, procurement, and construction management for

energy, materials, chemical, and refining facilities. (D.N. 148-1 at 88.) Over the course of

more than two decades of consulting, Williams’ work has run the gamut from appraisals on

one side to engineering, procurement, and construction management services on the other.

Williams’ engineering, procurement, and construction management services include: project

technical analysis, conceptual plant and facilities design, due diligence on technologies,

evaluation of potential capital investments, and process and maintenance engineering

including momentum dynamics, mass, energy, heat, and transport design within the plant

equipment, among other things.2 (App. Ex. 1 (Williams Depo. 15:17-20:22).)

          Despite Williams’ wealth of engineering qualifications and experience, Plaintiffs

argue he should not be allowed to opine as to whether Plaintiffs’ gasification equipment is


2
  Williams is certainly more qualified to offer an opinion in this case than Kosstrin, Plaintiffs’ designated
expert. Unlike Williams, Kosstrin is not an appraiser (certified or otherwise), has never appraised anything, and
has no hands-on experience with the commissioning of any coal gasification plant—as a banker’s engineer his
experience is limited to “witnessing” the commission of a single coal gasification plant. (D.N. 150-3 at 5, 6-7
(Kosstrin Depo. 13:4-13:25, 21:10-23:19).) And though well-educated, Kosstrin’s Ph.D. is in mechanical and
aerospace engineering—not the chemical and fuel engineering education that would be necessary for a thorough
analysis of Plaintiffs’ design defect theories in this case. (Id.)




                                                        -7-
defective (though Plaintiffs concede that Williams is a qualified appraiser and he “possesses

advance degrees in the field of engineering”).3           (D.N. 148 at 8-10.)     But a proper

consideration of alleged defects is a material aspect of any meaningful appraisal, since

defects in the equipment could affect value. In fact, “functional obsolescences” (defined in

relevant part as “loss in value or usefulness of a property caused by inefficiencies or

inadequacies of the property itself”) are part of the Machinery and American Society of

Appraisers’ standard for the cost approach in valuing gasification equipment, which Williams

considered and applied in this case (among other approaches). (D.N. 148-1 at 34.) To

complete his findings and opinion, Williams evaluated whether there are any material design

defects in Plaintiffs’ gasification equipment, as Plaintiffs’ claim in the First Amended

Complaint, which affects the value of the equipment. And Williams is well-qualified to

make that evaluation and render those opinions himself given his extensive engineering

credentials and educational and experiential work in the field of coal gasification.

           Plaintiffs argue that “a substantial part of [Williams’] work is related to conducting

appraisals,” but that non-sequitur does not diminish the breadth and depth of Williams’

qualifications as a chemicals and fuels engineer—the two go hand-in-hand. (D.N. 148 at 9.)

Further, Plaintiffs’ argument marks another liberty they take with the record, since they fail

to point out that “substantial” in this context means that, over the past three years, about one-

third of Williams’ work has been on the appraisal side of his business—while the remaining

two-thirds has been on the engineering, procurement, and construction management services

side that Plaintiffs somehow claim fails to establish Williams as a qualified engineering

3
    Section C of Plaintiffs’ motion.




                                                  -8-
expert. (App. Ex. 1 (Williams Depo. 15:22-16:25).)

        Plaintiffs also wrongly suggest that Williams relied solely on his decades of operating

experience in rendering his opinions about the condition of Plaintiffs’ gasification

equipment.4 (D.N. 148 at 9.) That too is false. As an initial matter, the testimony that

Plaintiffs identify to try to support their suggestion is specific to the issue of certain alleged

modifications to the Siemens technology undertaken at the NCPP project—not a general

description of all the methods Williams undertook in rendering his opinions about Plaintiffs’

gasification equipment. (App. Ex. 1 (Williams Depo. 109:6-114:14).) Moreover, Williams

testified that, as to the specific issue of the alleged modifications, he relied on his analysis of

the technical discovery documents (including the exhibits marked by Plaintiffs and the

exhibits marked by Siemens) and the operating data for the NCPP plant in concluding there

was nothing to substantiate that the modifications occurred or indicated design defects. (Id.)

        More generally, Williams applied standard chemical and combustion engineering

principles in rendering his opinions that there is no credible evidence of any design defect in

Plaintiffs’ gasification equipment. Those principles include: (1) “the successful operation of

combustion systems depends on how well the supplied fuel complies with the design range

for that operation;” (2) the coal feedstock provided to a gasification system can create

combustion related issues which would include “flame shape and pattern, flame temperature

fluctuations, degree of combustion completeness, and dust production”; (3) the effects of

nonconforming fuel properties will “appear across a variety of [downstream] systems and

have a cascading effect”: (4) in combustion engineering, the ash contents in feedstock

4
  Though this is really a challenge to Williams’ methodology and not his credentials, Siemens addresses it here
because Plaintiffs consider it a “qualifications” issue in their motion. (D.N. 148 at 9-10.)




                                                       -9-
“impact combustion by influencing the furnace size and burner arrangement and the resulting

flame temperature and residence time [that is, the time available for the reaction];” (5) fuel

heating value is an important design parameter for combustion systems because it affects

“sizing of the fuel handling equipment, furnace volume, and furnace temperature profile”; (6)

when the lower heating value (“LHV”) is lower than the value for which the system is

designed, a cascading effect can occur “as more fuel is added to achieve the desired system

performance, potentially stressing fuel feed systems beyond their design rating, reducing

furnace residence time, and lowering furnace temperature time”; and (7) increasing fuel

loading can also create additional ash since more fuel is added to the system, which “coupled

with higher than [designed-for] ash content creates a truly multiplicative effect.” (D.N. 148-

1 at 59-68.)

           Williams concluded these principles apply based on both his own experience and the

engineering texts Williams consulted in connection with his work in this case, including most

prominently Babcock and Wilcox’s Steam-Its Generation and Use (now in its 42nd edition)5.

(D.N. 148-1 at 67 (excerpting from Steam) and 113.) Williams also consulted Gasification

by Christopher Higman6 and the Handbook of Synfuel7 Technology by Robert Meyers, as


5
  First published in 1875, Babcock and Wilcox touts its treatise as “a highly technical and comprehensive
reference for advanced steam generation and emissions control technologies, steam fundamentals, metallurgy,
advanced materials science and related subjects, and is relied upon by educators, students, engineers and other
utility and industry professionals around the world.” (App. Ex. 3.) The most recent edition “has been
completely updated to reflect the cutting-edge technologies that could pave the way to cleaner energy
production in the 21st Century – advanced ultra-supercritical boilers; innovative alloys and materials; state-of-
the-art emissions control technologies for greenhouse gases and hazardous air pollutants; waste-to-energy,
biomass, solar steam generation and other forms of renewable energy; and more.” (Id.)

6
  Williams mistakenly referred to the author’s last name (Higman) as “Wigham” during his deposition.
(Williams Depo. 54:22-55:1, 75:22-77:7.)

7
    Synfuel is fuel made from coal, corn, or other feedstock as a substitute for a petroleum product.




                                                          - 10 -
well as articles in periodicals on the subject of gasification. (App. Ex. 1 (Williams Depo.

75:13-77:7).)

         The facts in this case are readily distinguishable from the facts in Dura Auto. Sys. of

Indiana, Inc. v. CTS Corp., 285 F.3d 609, 611–12 (7th Cir. 2002), the principal authority on

which Plaintiffs rely. In Dura, the plaintiff designated a hydrogeologist who worked for a

consulting firm as plaintiff’s only expert. Id. The hydrogeologist later admitted that he was

not an expert in the mathematical models on which he relied for his opinions and that the

modeling work was done by other, undisclosed experts at the consulting firm. He was

therefore excluded as to the modeling. Id. In this case, on the other hand, Williams

explained at great length his extensive engineering qualifications—also set forth in his

report—and all of the opinions and analysis in his report are his own. Unlike the Dura

hydrogeologist, Williams relied on his expertise, did his own analysis, and is qualified to

address all the topics in his report.

         In sum, Williams is well-qualified to opine on the condition of Plaintiffs’ gasification

equipment, including his consideration and elimination of Plaintiffs’ claimed “design

defects” as a major detractor to that value, and that is precisely what he did in this case.8

And the evidence shows that his approach to the engineering aspects of his opinion is

methodologically sound and based on reliable and verifiable chemical and combustion

engineering principles derived from a 40-plus year career in the field and applicable texts and

treatises. There are no grounds to exclude his testimony. See Anderson v. Techtronic Indus.

8
  Plaintiffs mischaracterize other aspects of Williams’ “qualifications” as well. Contrary to Plaintiffs’
assertions, Williams did not “recalculate coal density” or calculate “overburden pressures” in support of his
opinions, and his analysis of the coal data from the NCPP project included all available data points. As set forth
in Section III.C, Williams did not “select” or “exclude” any available coal data from the NCPP project.




                                                       - 11 -
N. Am., Inc., 2015 WL 7429060, at *7 (M.D. Fla. Nov. 23, 2015) (denying motion for new

trial in part because expert testimony supported by articulated scientific principles and

engineering handbooks).

        B.       Williams’ testimony is relevant because his appraisal is connected to
                 Plaintiffs’ claims about the value of their gasification equipment.

        Relevant evidence is anything that “(a) has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” F.R.E. 401. Rule 702 adds that expert evidence must “assist the

trier of fact to understand the evidence or to determine a fact in issue.” F.R.E. 702. Expert

testimony assists the jury when it “concerns matters that are beyond the understanding of the

average lay person.” United States v. Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004), cert.

denied 544 U.S. 1063 (2005). In addition, the expert evidence “must have a valid scientific

connection to the disputed facts in the case.” Allison v. McGhan Medical Corp., 184 F.3d

1300, 1312 (11th Cir. 1999). That is, there must be an adequate “fit” between the evidence

and the case. Rider v. Sandoz Pharmaceuticals Corp., 295 F.3d 1194, 1202 (11th Cir. 2002).

        Here, Williams evaluated the value of Plaintiffs’ gasification equipment using a cost

approach and a sales comparison approach—standard methods for the appraisal of large-

scale industrial equipment like Plaintiffs’ gasification equipment.9 (D.N. 148-1 at 25-56.)

Since the gasification equipment has sat undisturbed in Plaintiffs’ storage facilities for nearly


9
  Dr. Williams’ methods are also consistent with the Uniform Standards of Professional Appraisal Practice
(“USPAP”). (D.N. 148-1 at 14-19.) USPAP is issued by The Appraisal Foundation, the body which is
authorized by Congress as the source of appraisal standards and appraiser qualifications. These standards are
based on the original 1986–87 by the Ad Hoc Committee on Uniform Standards and are updated biannually
with the most recent update is 2018-2019. USPAP's purpose is to establish the acceptable and credible
methodologies for providing expert valuations and certifying the individuals who can credibly provide the
opinions of value and appraisals. (Id.)




                                                     - 12 -
a decade, Williams appraised the value of the gasifiers at three different times: (1) February

28, 2009 (when delivery of all major components to Plaintiffs was complete); (2) July 31,

2014 (when Plaintiffs enlisted Siemens to help Plaintiffs offer the equipment for sale on the

secondary market and after the period of alleged fraud in Plaintiffs’ First Amended

Complaint); and (3) February 28, 2016 (after Plaintiffs claim the value of the gasification

equipment decreased to $0 as a consequence of Siemens alleged “repudiation”). (D.N. 148-1

at 25-56.) Williams also evaluated Plaintiffs’ design defect claims and Kosstrin’s report in

reaching his opinions.10        Based on his analysis, he concludes the present value of the

gasification equipment is in line with ordinary depreciation in the industry and that there is

nothing about the current state of Siemens’ technology that would impede a sale by

Plaintiffs. (Id.)

        Williams’ testimony is relevant because the value of Plaintiffs’ gasification

equipment is a disputed issue in this case. It is, in fact, a fundamental element of Plaintiffs’

damages claim. Plaintiffs allege in their First Amended Complaint that Siemens repudiated

the 2012 License and Service Agreement, and that Siemens’ alleged repudiation caused

Plaintiffs’ gasification equipment to decrease in value from $40.2M to $0. (D.N. 63 at ¶¶26-

27.) Plaintiffs also allege that their equipment is unfit for the purpose of building a coal to

methanol plant in Paducah, Kentucky (though they never built one) and that the alleged

unfitness caused the same decrease in value. (Id. at ¶34.) Plaintiffs also allege that “design

defects” in the gasification equipment sold to another Siemens customer (a customer that

10
   Plaintiffs wrongly assert that Williams simply assumes that the equipment is not defective (an assertion
Plaintiffs themselves contradict later in their motion in seeking to exclude Williams’ analysis of Plaintiffs’
design defect analysis). (D.N. 148 at 5.) Williams assumed no such thing—he did his own independent
evaluation described in his report. (D.N. 148-1 at 59-68.)




                                                      - 13 -
certified that the gasification equipment achieved all performance guarantees in July 2013)

caused the same decrease in value. (Id. at ¶34.) Plaintiffs also seek rescission of their

original purchase agreement (the 2007 Equipment Supply Agreement) on the grounds that

they received “no consideration” for their purchase. (Id. at ¶¶88-89.) And Plaintiffs’ expert,

Kosstrin, concludes with no competent analysis that the equipment is “worthless, except for

scrap value.” (D.N. 150-2 at 13.)

           Plaintiffs clearly put the value of their gasification equipment at issue—again and

again—and Siemens is entitled to rebut Plaintiffs’ allegations and Kosstrin’s “opinion” with

Williams’ testimony. But remarkably, Plaintiffs argue that his opinions are irrelevant for

lack of fit because “the value of the equipment not in a defective state, is not relevant.”11

(D.N. 148 at 5.) This is not a valid relevance argument. Plaintiffs are merely bickering with

Williams’ conclusion as to value. Plaintiffs say the gasifiers are defective, and thus any

contrary testimony is irrelevant. That’s cross-examination material, not Daubert material.

Plaintiffs also offer far too narrow a read of what they have put at issue. For example,

Plaintiffs’ “repudiation” claim (Count I) is based on Siemens’ willingness to perform—at

some uncertain date in the future since Plaintiffs have no project—to achieve the

performance guarantees in the contract. For another example, Plaintiffs’ “rescission—lack of

consideration” claim (Count VI) depends on Plaintiffs proving the equipment had no value

when delivered—equipment may be “defective” but still have value sufficient to show

consideration. Williams’ testimony is relevant and should not be excluded for lack of “fit.”



11
     Section A of Plaintiffs’ motion.




                                                - 14 -
           C.        Plaintiffs mischaracterize Williams’ appraisal opinions in their attempt to
                     support their motion.

           The remainder of Plaintiffs’ motion as to Williams’ appraisal opinions

mischaracterizes his opinions and constitutes meritless criticism of the weight that a

factfinder should give those opinions. Plaintiffs’ arguments have nothing to do with the

admissibility of Williams’ opinions and the Court should reject them.

           Williams’ evaluation of the operational coal data at NCPP further supports his

appraisal of the equipment.             Plaintiffs argue that Williams’ evaluation of the operational

coal data at the NCPP plant is improper because, Plaintiffs claim, Williams did not use

“representative sample sizes” of the operational ash content and LHV content for the coal at

the NCPP plant.12 (D.N. 148 at 11-13.) Plaintiffs are wrong. Williams used all of the

available operational coal data for the NCPP plant. He did not select any sample sizes at all.

Plaintiffs’ argument is premised on a complete misreading of the underlying coal data and of

Williams’ report and testimony.             The underlying coal data is contained in a Siemens

spreadsheet13 in which 1,938 total samples (each sample is a row) were taken at the NCPP

plant over a nearly four year period. Williams looked at each sample. (App. Ex. 1 (Williams

Depo. 171:17-173:3).) But not every property of the coal was measured for each sample—it

depended on what the customer was interested in measuring. The data unequivocally shows

that not every property is measured in every row. (App. Ex. 2 (Def. Ex. 58).) The ash

content of the coal was measured 684 times, and Williams analyzed all 684 data points


12
     Section E of Plaintiffs’ motion.

13
  SIEMENS_DEU_0101362 (Def. Ex. 58), an excerpt of which is submitted with this opposition as part of
Appendix Exhibit 2.




                                                     - 15 -
(100%). The LHV of the coal was measured 459 times, and Williams analyzed all 459 data

points. (100%). Plaintiffs are simply wrong in their assertion that Williams engaged in any

“sampling” at all.14

           More broadly, Plaintiffs are correct that it is inappropriate to compare the operational

experiences at NCPP (using low quality off-specification Chinese coal) with the entirely

hypothetical experience of what may have happened at Secure (where Plaintiffs promised to

use high quality Illinois basin coal) to draw any conclusions about what might have happened

at Secure.15 (D.N. 148 at 12.) Gasifiers are configured for a specific coal, not universally

operated in the same conditions for all coals. That is Siemens’ biggest issue with Plaintiffs’

expert, Kosstrin, who premised his entire opinion on alleged operational experiences at

NCPP without considering or analyzing the fundamental lack of comparability of the NCPP

project to this case. That is one reason why Kosstrin’s opinions should be excluded.

           Williams’ evaluation of Secure’s BEDP was thorough and Plaintiffs’ criticism

goes to weight, not to admissibility. Plaintiffs argue that Williams’ evaluation of the BEDP

that was part of the sale of gasification equipment from Siemens to Plaintiffs was “not Based

on a Thorough Review of the substance of the BEDP.”16 (D.N. 148 at 10-11.) This

argument is both incorrect and, for purposes of Daubert, irrelevant. As an initial matter,

Williams did a complete review of the entire BEDP that Siemens provided to Plaintiffs (and

14
  The number of data points for each variable (684 for ash content, 459 for LHV) was transposed in one table
(10.1) of Williams’ report (and correctly stated in his graphs in Figures 10.5 and 10.6). The typographical error
has been corrected in an errata. (App. Ex. 4.)

15
  That is why Williams does not express any opinions about what might have happened at Secure. He instead
opines that the value of Plaintiffs’ gasification equipment is not detrimentally affected by the alleged
experiences at the NCPP project since the NCPP project provides no evidence of design defect.

16
     Section D of Plaintiffs’ motion.




                                                       - 16 -
compared it against what Siemens has promised to deliver to Plaintiffs in the 2007

Equipment Supply Agreement (“ESA”)). (D.N. 148-1 at 26-27.) Plaintiffs’ BEDP has 18

different categories and 2,714 pages, and Williams brought a box containing the BEDP to his

deposition to which he referred Plaintiffs’ counsel if Plaintiffs had questions about specific

drawings (none were asked). (App. Ex. 1 (Williams Depo. 216:3-217:1).) Further, based on

Williams’ review and comparison of the BEDP as delivered and the specifications in the

2007 ESA and articulated engineering principles about when and how to redraft a BEDP, he

concluded that the BEDP was in material order and that there is a failure of proof as to

Kosstrin’s opinion that the BEDP is somehow unfit for the purpose of converting coal to

syngas. (App. Ex. 1 (Williams Depo. 139:23-141:23); D.N. 148-1 at 26-27.) And in any

event, Plaintiffs’ assertion that Williams’ review of the BEDP was not thorough enough goes

entirely to weight, not to admissibility. See Jones v. Otis Elevator Co., 861 F.2d 655, 663

(11th Cir. 1988) (weaknesses in the underpinnings of the expert's opinion go to

its weight rather than its admissibility); United States v. Ala. Power Co., 730 F.3d 1278, 1282

(11th Cir. 2013) (Daubert inquiry “is not intended to supplant” cross-examination).

           Williams’ report is reliable and well-supported and he needs no “excuse” from

Daubert. Plaintiffs’ other criticisms of Williams’ appraisal analysis are misleading and

meritless. (D.N. 148 at 16-17.)17

           First, Plaintiffs criticize Williams for not looking at the internals of their gasifiers to

support his appraisal opinion, but fail to mention that Plaintiffs refused an internal inspection

because the equipment is under nitrogen pressure—the gasifiers are blanketed with nitrogen


17
     Section G of Plaintiffs’ motion.




                                                   - 17 -
to prevent degradation. (D.N. 148-1 at 80.) The irony is not lost that Plaintiffs appear to

understand that unsealing the gasifiers would diminish their substantial value. (D.N. 148 at

16; D.N. 148-1 at 79-80.) And the visual inspection Williams did perform was far more

comprehensive than was Kosstrin’s—he never looked at the equipment at all. (Id. at 81-87.)

           Second, Plaintiffs also criticize Williams because he did not speak to anyone from

Siemens in formulating his opinions. Plaintiffs fail to mention that all of the Siemens

witnesses had been deposed at least once by the time Williams rendered his opinions, that

Williams reviewed each of those deposition transcripts, and that the Siemens witnesses

addressed each issue Plaintiffs identify at the end of their motion. (D.N. 148-1 at 94-105.) A

further interview of the Siemens witnesses was unnecessary for Williams to opine. Williams

produced a 71-page, comprehensive report with verifiable results and well-supported

conclusions, based on his review of over 975 discovery documents (including all deposition

transcripts). (D.N. 148-1.) And this is yet another argument from Plaintiffs that goes to

weight, not admissibility. See Schenone v. Zimmer Holdings, Inc., 2014 WL 9879924, at *11

(M.D. Fla. July 30, 2014) (admitting expert opinion; the fact that expert did not speak with

plaintiff is inadequate basis for excluding expert opinion).

           Williams expressed no opinions about Plaintiffs’ long and documented history of

failures to finance their planned projects. Plaintiffs also argue that Williams’ opinions as

to why Secure failed to get financing for their project should be excluded. (D.N. 148 at 13-

15.)18 But Williams does not opine on why Secure failed to get financing for their project

(Siemens’ other expert witness, Steve Jenkins, does), so there is nothing to exclude.

18
     Section F of Plaintiffs’ motion.




                                               - 18 -
         D.       Williams’ calculations as to what Plaintiffs owe Siemens are reliable and
                  not improper narrative testimony.

         In addition to his appraisal opinion, Williams, who has an MBA in finance and 22

years of teaching experience in the areas of capital project development, provides

accountings of fees owed to Siemens under certain circumstances, including whether or not

the operative 2012 License and Service Agreement has been terminated. Williams avoids

any legal conclusions and instead calculates: (1) what C2L would owe Siemens if the 2012

License and Service Agreement remains in effect. If the contract remains in effect, currency

conversions and interest calculations equal to the annual rate of LIBOR plus four percent

(4%) applied to the overdue payment are required.19 (D.N. 149-5 at 57 (§3.4.3).) (On the

other hand, if Siemens properly terminated the 2012 License and Service Agreement as is

Siemens’ position in this case, C2L owes Siemens a termination fee which is 92% of the

license fee.) Williams makes the interest calculations, accounting for the different currency

conversions from euros to dollars over time, LIBOR, and time as to interest based on when

earlier payments were due. (D.N. 148-1 at 70-72.) Williams’ opinions are clearly reliable

under Federal Rule of Evidence 702 and admissible. See City of Tuscaloosa v. Harcros

Chemicals, Inc., 158 F.3d 548, 566 (11th Cir. 1998) (matters of arithmetic or algebra are


19
   At Plaintiffs’ request (due to their lack of funds), Siemens did not submit an invoice to Plaintiffs until
February 17, 2016, when it sent a signed letter to Plaintiffs for the past-due license amounts. (D.N. 149-7 at 70-
71.) In Plaintiffs’ motion, they wrongly assert—without any citation—that “the contract specifically states that
Secure does not owe any sum under the [2012 License and Service Agreement] unless and until Siemens
submits an invoice.” (D.N. 148 at 7.) Instead, the 2012 License and Service Agreement actually states that all
payments “shall be due” by dates certain (with the last payment due by December 31, 2015), so that any such
payments are past due and accrue interest. The contract also provides that amounts due “shall be paid” against
submission of a signed invoice. (D.N. 149-5 at 56 (§3.2.1).) The 2012 License and Service Agreement further
provides that the failure of either party to immediately enforce any provision of the contract is not a waiver of
the right of either party to later enforce the provision. (D.N. 149-6 at 8 (§22.2).) Plaintiffs cannot use Siemens’
efforts to help Plaintiffs by not immediately invoicing Plaintiffs against Siemens.




                                                        - 19 -
“well-established as reliable.”)

           Nonetheless, Plaintiffs seek to exclude Williams’ opinions (which Plaintiffs

erroneously characterize as a “prejudgment interest” calculation) on the grounds that it is

narrative.20 (D.N. 148 at 6-8.) But, as this Court has held, an expert can convey factual

narratives to the jury as long as the expert is not used “exclusively for this purpose.” Halaoui

v. Renaissance Hotel Operating Co., 2015 WL 2250941, at *5 (M.D. Fla. May 13, 2015)

(emphasis in original). While Williams’ opinions are based in part on the narrative that

Plaintiffs failed to pay Siemens for seven years when payments were due, the amounts that

may be due to Siemens are based on far more than only narrative information, including the

calculative conversions of euros to dollars (which varied over time) and LIBOR over a three

year period. There is no basis to exclude his opinion based on any “narrative” objection.

IV.        CONCLUSION

           Siemens respectfully requests that the Court deny Plaintiffs’ motion to exclude

certain expert opinion testimony of John A. Williams, Ph.D.


Dated: March 5, 2019

                                        Respectfully submitted,

                                        By: /s/ James A. Daire
                                             Robert W. Thielhelm, Jr.
                                             Florida Bar No. 889679
                                             P. Alexander Quimby
                                             Florida Bar No. 099954
                                             Baker & Hostetler LLP
                                             SunTrust Center, Suite 2300
                                             200 South Orange Avenue
                                             Orlando, FL 32801-3432
                                             Telephone: 407.649.4000

20
     Section B of Plaintiffs’ motion.




                                               - 20 -
Facsimile: 407.841.0168
Email: rthielhelm@bakerlaw.com
Email: aquimby@bakerlaw.com

and

Scott D. Baker (admitted pro hac vice)
Email: sbaker@reedsmith.com
James A. Daire (admitted pro hac vice)
Email: jdaire@reedsmith.com
Christopher J. Pulido (admitted pro hac vice)
Email: cpulido@reedsmith.com
REED SMITH LLP
101 Second Street
Suite 1800
San Francisco, CA 94105-3659
Telephone: +1 415 543 8700
Facsimile: +1 415 391 8269

Counsel for Siemens Energy, Inc.




 - 21 -
                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 5, 2019, a true and correct copy of the foregoing
was submitted to the Clerk of Court using the CM/ECF system, which will send a notice of
electronic filing to the following listed counsel:

Michael R. Cherba
Robert L. Devereux
Jeffrey R. Schmitt
Danna McKitrick, P.C.
7701 Forsyth Blvd., Suite 800
St Louis, MO 63105
Telephone: (314) 726-1000
Fax: (314) 725-6592
Email: mcherba@dmfirm.com
Email: rdevereux@dmfirm.com
Email: jschmitt@dmfirm.com

Walter A. Ketcham , Jr.
Grower, Ketcham, Eide, Telan & Meltz, PA
901 N Lake Destiny Rd., Suite 450
PO Box 538065
Orlando, FL 32853-8065
Telephone: (407) 423-9545
Fax: (407) 425-7104
Email: enotice@growerketcham.com



       DATED: March 5, 2019.


                                              /s/ James A. Daire
                                              James A. Daire




                                           - 22 -
